PER CURIAM.
The final judgment under review is affirmed upon a holding that: (1) the general master properly dealt with matters within the order of reference entered by the trial court below, see Waszkowski v. Waszkowski, 367 So.2d 1113 (Fla. 3d DCA), cert. denied, 378 So.2d 350 (Fla.1979); accord Sniffen v. Sniffen, 382 So.2d 823, 824 (Fla.4th DCA 1980); (2) the appellant husband had no authority to terminate unilaterally his required child support payments under the prior judgment of divorce upon his determination that the child herein had become emancipated — thereby relieving him of child support payments under said judgment — without first filing a motion to terminate his child support payments and obtaining a court order authorizing said termination, see Adams v. Adams, 423 So.2d 596 (Fla. 3d DCA 1982); Manganiello v. Manganiello, 359 So.2d 26 (Fla. 3d DCA 1978); and (3) the trial court in all other respects properly affirmed the general master’s report and entered summary judgment herein. See Rosenthal v. Rosenthal, 464 So.2d 594 (Fla. 3d DCA 1985); Bloom v. Bloom, 414 So.2d 1153, 1155 (Fla. 3d DCA 1982); Claughton v. Claughton, 347 So.2d 437, 438 (Fla. 3d DCA 1977) (and cases collected therein).
Affirmed.